Citation Nr: 1143539	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-33 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel





INTRODUCTION

The Veteran served on active duty from August 1964 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claims, pursuant to the duty to assist, the issues of entitlement to service connection hearing loss and tinnitus must be remanded for further development.

In this case, the Veteran contends that exposure to inservice acoustic trauma led to his current diagnoses of bilateral hearing loss and tinnitus.  See VA treatment report, December 2005.  Specifically, he asserts that serving as a Gunners Mate in the U.S. Navy damaged his hearing.  See VA Form 9, October 2008.

The Board notes that service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).  With chronic diseases shown in service, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected.  See 38 C.F.R. § 3.303(b) (2011).  In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).

The United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

The Board further notes that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).  Notwithstanding the provisions of 38 U.S.C.A. § 1132, the wartime provisions of 38 U.S.C.A § 1111 shall be applicable in the case of any Veteran who served in the active military, naval, or air service after December 31, 1946, including peacetime Veterans. 3 8 U.S.C.A. § 1137.

Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2011).  Under 38 U.S.C.A. § 1111, the presumption of soundness may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  The burden of proof is upon VA to rebut the presumption by producing that clear and unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

If a preexisting disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but the Veteran may bring a claim for service-connected aggravation of that disability.  In that case, § 1153 applies and the burden falls on the Veteran to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405  (1996).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306 - 07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  However, if an increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).

Turning to the Veteran's service treatment records (STRs), a Naval Reserve enlistment examination, dated in July 1962, notes otitis media of the left ear.  A scar was noted in the right ear.  During an annual examination in June 1963, the examiner noted drainage, left ear, age 10, tympanic membrane intact.  No hearing impairment was noted on these records.  Turning to his period of active duty service beginning in 1964, there are no complaints, treatment, or diagnoses of hearing impairment within the record.  However, his service treatment records contain numerous entries with regard to ear drainage, ear infections, otitis media, and a ruptured left ear drum.

Post-service, the Veteran was afforded a VA hearing evaluation in December 2005.  The Veteran reported a gradual loss of hearing over the past few years, as well as constant tinnitus since his period of active duty.  He noted that prior ear surgery was unsuccessful.   He stated that, during service, he was exposed to gunfire and helicopter noise.  Post-service nose exposure was also reported.  The Veteran was diagnosed with mild to severe mixed hearing loss, bilaterally, and the examiner noted that he was a hearing aid candidate.  However, the audiogram depicting the auditory thresholds in decibels were not provided.  Such information is necessary to determine whether the Veteran meets VA standards for hearing loss under 38 C.F.R. § 3.385.  Moreover, assuming that there is hearing loss within the meaning of 38 C.F.R. § 3.385, an opinion as to the etiology of his hearing loss and tinnitus was not provided at that time.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2011).  Taking into account the Veteran's statements in support of his claim, a December 2005 VA outpatient report indicating bilateral hearing loss and tinnitus, as well as a personnel record dated July 22, 1965, which shows that the Veteran may have been exposed to acoustic trauma during his period of active service, the Veteran's claims for service connection should be remanded for an appropriate VA examination so as to determine whether any current, claimed diagnosis is etiologically-related to his period of active duty.  

The Board notes that the requested VA opinion must be consistent with the ruling in Hensley.  As such, the examiner must not rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes at the time of separation from service when forming an opinion.  If the aforementioned is the basis, or crux, or the examiner's rationale, the opinion would be inadequate on which to base a decision.  

Finally, the Board notes that the Veteran is in receipt of VA outpatient treatment for his hearing loss.  However, as was noted earlier, the audiogram that should be associated with the December 2005 audiological evaluation - depicting the auditory thresholds in decibels for the appropriate frequencies in accordance with  38 C.F.R. § 3.385 - has not been associated with claims file.  Moreover, the most recent record contained in his claims file is dated May 8, 2007.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  Therefore, on remand all current VA medical records dated from May 9, 2007, to the present should be obtained to the extent available.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall attempt to associate with the Veteran's claims folder any audiogram depicting the auditory thresholds in decibels that may be associated with the December 2005 VA audiological evaluation.  If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented in the claims file.  

2.  The RO/AMC shall associate with the Veteran's claims folder any treatment records dated from May 9, 2007 (the date following the Veteran's most recent VA treatment records in the claims folder) through the present, to the extent available.  If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented in the claims file.  

3.  Following the procurement of the VA records noted in the first paragraph, the RO/AMC shall schedule a VA audiological examination to assess the severity and etiology of the Veteran's claimed bilateral hearing loss and tinnitus.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should specifically note a review of the Veteran's service treatment records, to include two examinations prior to active duty which diagnose ear disorders, to include drainage and otitis media, left ear, as well as a personnel record dated July 22, 1965, which shows that the Veteran may have been exposed to acoustic trauma, and comment on the significance of such.  The examiner should address the following:

(A)  Whether it is at least as likely as not that any current hearing loss and/or tinnitus is etiologically-related to the Veteran's period of active service.

(B)  If any current hearing loss and/or tinnitus is found to have preexisted his period of active service, to include whether any current hearing loss or tinnitus is related to otitis media or ear drainage, left year, noted prior to the Veteran's period of active service, the examiner should determine whether it is at least as likely as not that the Veteran's currently-diagnosed hearing loss and/or tinnitus was aggravated or permanently worsened by his period of active service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner should provide a clear rationale and basis for all opinions expressed.  Further, the examiner must not rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. §3.385, at the time of separation from service, as the basis for any opinion provided.  Doing so would render the opinion inadequate.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

If it is the opinion of the examiner that the Veteran's current hearing disorder is the result of aging, post-service noise exposure, or any other process not related to in-service acoustic trauma, a rationale must be provided to fully explain why the Veteran's current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss.  

If no opinion can be rendered without resorting to pure speculation, the examiner should explain why this is not possible.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claims should be readjudicated.  If either claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


